


110 HR 4074 RH: San Joaquin River Restoration

U.S. House of Representatives
2008-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 395
		110th CONGRESS
		2d Session
		H. R. 4074
		[Report No.
		  110–633]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			November 5, 2007
			Mr. Costa (for
			 himself, Mr. Radanovich,
			 Mr. Cardoza, and
			 Mrs. Napolitano) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		
			May 13, 2008
			Additional sponsors: Mr.
			 Baca and Mr.
			 McNerney
		
		
			May 13, 2008
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		A BILL
		To authorize the implementation of the San
		  Joaquin River Restoration Settlement, and for other purposes.
	
	
		IThe
			 San Joaquin River Restoration Settlement Act
			101.Short titleThis Act may be cited as the
			 San Joaquin River Restoration
			 Settlement Act.
			102.PurposeThe purpose of this Act is to authorize
			 implementation of the Settlement.
			103.DefinitionsIn this Act—
				(1)the terms
			 Friant Division long-term contractors, Interim Flows,
			 Restoration Flows, Recovered Water Account,
			 Restoration Goal, and Water Management Goal have the
			 meanings given those terms in the Settlement;
				(2)the term
			 Secretary means the Secretary of the Interior; and
				(3)the term
			 Settlement means the Stipulation of Settlement dated September 13,
			 2006, in the litigation titled Natural Resources Defense Council, et al.
			 v. Kirk Rodgers, et al., United States District Court, Eastern District of
			 California, No. CIV. S–88–1658–LKK/GGH.
				104.Implementation
			 of settlement
				(a)In
			 GeneralThe Secretary of the Interior is hereby authorized and
			 directed to implement the terms and conditions of the Settlement in cooperation
			 with the State of California, including the following measures as these
			 measures are prescribed in the Settlement:
					(1)Design and
			 construct channel and structural improvements as described in paragraph 11 of
			 the Settlement, provided, however, that the Secretary shall not make or fund
			 any such improvements to facilities or property of the State of California
			 without the approval of the State of California and the State’s agreement in 1
			 or more Memoranda of Understanding to participate where appropriate.
					(2)Modify Friant Dam
			 operations so as to provide Restoration Flows and Interim Flows.
					(3)Acquire water,
			 water rights, or options to acquire water as described in paragraph 13 of the
			 Settlement, provided, however, such acquisitions shall only be made from
			 willing sellers and not through eminent domain.
					(4)Implement the terms
			 and conditions of paragraph 16 of the Settlement related to recirculation,
			 recapture, reuse, exchange, or transfer of water released for Restoration Flows
			 or Interim Flows, for the purpose of accomplishing the Water Management Goal of
			 the Settlement, subject to—
						(A)applicable
			 provisions of California water law;
						(B)the Secretary’s use
			 of Central Valley Project facilities to make Project water (other than water
			 released from Friant Dam pursuant to the Settlement) and water acquired through
			 transfers available to existing south-of-Delta Central Valley Project
			 contractors; and
						(C)the Secretary’s
			 performance of the Agreement of November 24, 1986, between the United States of
			 America and the Department of Water Resources of the State of California for
			 the coordinated operation of the Central Valley Project and the State Water
			 Project as authorized by Congress in section 2(d) of the Act of August 26, 1937
			 (50 Stat. 850, 100 Stat. 3051), including any agreement to resolve conflicts
			 arising from said Agreement.
						(5)Develop and
			 implement the Recovered Water Account as specified in paragraph 16(b) of the
			 Settlement, including the pricing and payment crediting provisions described in
			 paragraph 16(b)(3) of the Settlement, provided that all other provisions of
			 Federal reclamation law shall remain applicable.
					(b)Agreements
					(1)Agreements with
			 the stateIn order to facilitate or expedite implementation of
			 the Settlement, the Secretary is authorized and directed to enter into
			 appropriate agreements, including cost sharing agreements, with the State of
			 California.
					(2)Other
			 agreementsThe Secretary is authorized to enter into contracts,
			 memoranda of understanding, financial assistance agreements, cost sharing
			 agreements, and other appropriate agreements with State, tribal, and local
			 governmental agencies, and with private parties, including agreements related
			 to construction, improvement, and operation and maintenance of facilities,
			 subject to any terms and conditions that the Secretary deems necessary to
			 achieve the purposes of the Settlement.
					(c)Acceptance and
			 Expenditure of Non-Federal FundsThe Secretary is authorized to
			 accept and expend non-Federal funds in order to facilitate implementation of
			 the Settlement.
				(d)Mitigation of
			 ImpactsPrior to the implementation of decisions or agreements to
			 construct, improve, operate, or maintain facilities that the Secretary
			 determines are needed to implement the Settlement, the Secretary shall
			 identify—
					(1)the impacts
			 associated with such actions; and
					(2)the measures which
			 shall be implemented to mitigate impacts on adjacent and downstream water users
			 and landowners.
					(e)Design and
			 Engineering StudiesThe Secretary is authorized to conduct any
			 design or engineering studies that are necessary to implement the
			 Settlement.
				(f)Effect on
			 Contract Water AllocationsExcept as otherwise provided in this
			 section, the implementation of the Settlement and the reintroduction of
			 California Central Valley Spring Run Chinook salmon pursuant to the Settlement
			 and section 110, shall not result in the involuntary reduction in contract
			 water allocations to Central Valley Project long-term contractors, other than
			 Friant Division long-term contractors.
				(g)Effect on
			 Existing Water ContractsExcept as provided in the Settlement and
			 this Act, nothing in this Act shall modify or amend the rights and obligations
			 of the parties to any existing water service, repayment, purchase or exchange
			 contract.
				105.Acquisition and
			 disposal of property; title to facilities
				(a)Title to
			 FacilitiesUnless acquired pursuant to subsection (b), title to
			 any facility or facilities, stream channel, levees, or other real property
			 modified or improved in the course of implementing the Settlement authorized by
			 this Act, and title to any modifications or improvements of such facility or
			 facilities, stream channel, levees, or other real property—
					(1)shall remain in
			 the owner of the property; and
					(2)shall not be
			 transferred to the United States on account of such modifications or
			 improvements.
					(b)Acquisition of
			 Property
					(1)In
			 generalThe Secretary is authorized to acquire through purchase
			 from willing sellers any property, interests in property, or options to acquire
			 real property needed to implement the Settlement authorized by this Act.
					(2)Applicable
			 lawThe Secretary is authorized, but not required, to exercise
			 all of the authorities provided in section 102 of the Act of August 26, 1937
			 (50 Stat. 844, chapter 832), to carry out the measures authorized in this
			 section and section 104.
					(c)Disposal of
			 Property
					(1)In
			 generalUpon the Secretary’s determination that retention of
			 title to property or interests in property acquired pursuant to this Act is no
			 longer needed to be held by the United States for the furtherance of the
			 Settlement, the Secretary is authorized to dispose of such property or interest
			 in property on such terms and conditions as the Secretary deems appropriate and
			 in the best interest of the United States, including possible transfer of such
			 property to the State of California.
					(2)Right of first
			 refusalIn the event the Secretary determines that property
			 acquired pursuant to this Act through the exercise of its eminent domain
			 authority is no longer necessary for implementation of the Settlement, the
			 Secretary shall provide a right of first refusal to the property owner from
			 whom the property was initially acquired, or his or her successor in interest,
			 on the same terms and conditions as the property is being offered to other
			 parties.
					(3)Disposition of
			 proceedsProceeds from the disposal by sale or transfer of any
			 such property or interests in such property shall be deposited in the fund
			 established by section 109(c).
					106.Compliance with
			 applicable law
				(a)Applicable
			 Law
					(1)In
			 generalIn undertaking the measures authorized by this Act, the
			 Secretary and the Secretary of Commerce shall comply with all applicable
			 Federal and State laws, rules, and regulations, including the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.), as necessary.
					(2)Environmental
			 reviewsThe Secretary and the Secretary of Commerce are
			 authorized and directed to initiate and expeditiously complete applicable
			 environmental reviews and consultations as may be necessary to effectuate the
			 purposes of the Settlement.
					(b)Effect on State
			 LawNothing in this Act shall preempt State law or modify any
			 existing obligation of the United States under Federal reclamation law to
			 operate the Central Valley Project in conformity with State law.
				(c)Use of Funds for
			 Environmental Reviews
					(1)Definition of
			 environmental reviewFor purposes of this subsection, the term
			 environmental review includes any consultation and planning
			 necessary to comply with subsection (a).
					(2)Participation in
			 environmental review processIn undertaking the measures
			 authorized by section 104, and for which environmental review is required, the
			 Secretary may provide funds made available under this Act to affected Federal
			 agencies, State agencies, local agencies, and Indian tribes if the Secretary
			 determines that such funds are necessary to allow the Federal agencies, State
			 agencies, local agencies, or Indian tribes to effectively participate in the
			 environmental review process.
					(3)LimitationFunds
			 may be provided under paragraph (2) only to support activities that directly
			 contribute to the implementation of the terms and conditions of the
			 Settlement.
					(d)Nonreimbursable
			 FundsThe United States share of the costs of implementing this
			 Act shall be nonreimbursable under Federal reclamation law, provided that
			 nothing in this subsection shall limit or be construed to limit the use of the
			 funds assessed and collected pursuant to sections 3406(c)(1) and 3407(d)(2) of
			 the Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law
			 102–575; 106 Stat. 4721, 4727), for implementation of the Settlement, nor shall
			 it be construed to limit or modify existing or future Central Valley Project
			 Ratesetting Policies.
				107.Compliance with
			 central valley project improvement actCongress hereby finds and declares that the
			 Settlement satisfies and discharges all of the obligations of the Secretary
			 contained in section 3406(c)(1) of the Reclamation Projects Authorization and
			 Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4721), provided, however,
			 that—
				(1)the Secretary
			 shall continue to assess and collect the charges provided in section 3406(c)(1)
			 of the Reclamation Projects Authorization and Adjustment Act of 1992 (Public
			 Law 102–575; 106 Stat. 4721), as provided in the Settlement and section 109(d);
			 and
				(2)those assessments
			 and collections shall continue to be counted towards the requirements of the
			 Secretary contained in section 3407(c)(2) of the Reclamation Projects
			 Authorization and Adjustment Act of 1992 (Public Law 102–575; 106 Stat.
			 4726).
				108.No private right
			 of action
				(a)In
			 GeneralNothing in this Act confers upon any person or entity not
			 a party to the Settlement a private right of action or claim for relief to
			 interpret or enforce the provisions of this Act or the Settlement.
				(b)Applicable
			 LawThis section shall not alter or curtail any right of action
			 or claim for relief under any other applicable law.
				109.Appropriations;
			 settlement fund
				(a)Implementation
			 Costs
					(1)In
			 generalThe costs of implementing the Settlement shall be covered
			 by payments or in kind contributions made by Friant Division contractors and
			 other non-Federal parties, including the funds provided in paragraphs (1)
			 through (5) of subsection (c), estimated to total $440,000,000, of which the
			 non-Federal payments are estimated to total $200,000,000 (at October 2006 price
			 levels) and the amount from repaid Central Valley Project capital obligations
			 is estimated to total $240,000,000, the additional Federal appropriation of
			 $250,000,000 authorized pursuant to subsection (b)(1), and such additional
			 funds authorized pursuant to subsection (b)(2); provided however, that the
			 costs of implementing the provisions of section 104(a)(1) shall be shared by
			 the State of California pursuant to the terms of a Memorandum of Understanding
			 executed by the State of California and the Parties to the Settlement on
			 September 13, 2006, which includes at least $110,000,000 of State funds.
					(2)Additional
			 agreements
						(A)In
			 generalThe Secretary shall enter into 1 or more agreements to
			 fund or implement improvements on a project-by-project basis with the State of
			 California.
						(B)RequirementsAny
			 agreements entered into under subparagraph (A) shall provide for recognition of
			 either monetary or in-kind contributions toward the State of California’s share
			 of the cost of implementing the provisions of section 104(a)(1).
						(3)LimitationExcept
			 as provided in the Settlement, to the extent that costs incurred solely to
			 implement this Settlement would not otherwise have been incurred by any entity
			 or public or local agency or subdivision of the State of California, such costs
			 shall not be borne by any such entity, agency, or subdivision of the State of
			 California, unless such costs are incurred on a voluntary basis.
					(b)Authorization of
			 Appropriations
					(1)In
			 generalIn addition to the funds provided in paragraphs (1)
			 through (5) of subsection (c), there are also authorized to be appropriated not
			 to exceed $250,000,000 (at October 2006 price levels) to implement this Act and
			 the Settlement, to be available until expended; provided however, that the
			 Secretary is authorized to spend such additional appropriations only in amounts
			 equal to the amount of funds deposited in the Fund (not including payments
			 under subsection (c)(2), proceeds under subsection (c)(3) other than an amount
			 equal to what would otherwise have been deposited under subsection (c)(1) in
			 the absence of issuance of the bond, and proceeds under subsection (c)(4)), the
			 amount of in-kind contributions, and other non-Federal payments actually
			 committed to the implementation of this Act or the Settlement.
					(2)Other
			 fundsThe Secretary is authorized to use monies from the Fund
			 created under section 3407 of the Reclamation Projects Authorization and
			 Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4727) for purposes of
			 this Act.
					(c)FundThere
			 is hereby established within the Treasury of the United States a fund, to be
			 known as the San Joaquin River Restoration Fund, into which the
			 following shall be deposited and used solely for the purpose of implementing
			 the Settlement, to be available for expenditure without further
			 appropriation:
					(1)At the beginning
			 of the fiscal year following enactment of this Act, all payments received
			 pursuant to section 3406(c)(1) of the Reclamation Projects Authorization and
			 Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4721).
					(2)The construction
			 cost component (not otherwise needed to cover operation and maintenance costs)
			 of payments made by Friant Division, Hidden Unit, and Buchanan Unit contractors
			 pursuant to long-term water service contracts or pursuant to repayment
			 contracts, including repayment contracts executed pursuant to section 110 of
			 this Act. The construction cost repayment obligation assigned such contractors
			 under such contracts shall be reduced by the amount paid pursuant to this
			 paragraph and the appropriate share of the existing Federal investment in the
			 Central Valley project to be recovered by the Secretary pursuant to Public Law
			 99–546 (100 Stat. 3050) shall be reduced by an equivalent sum.
					(3)Proceeds from the
			 sale of water pursuant to the Settlement, or from the sale of property or
			 interests in property as provided in section 105, to be available without
			 further appropriation.
					(4)Any non-Federal
			 funds, including State cost-sharing funds, contributed to the United States for
			 implementation of the Settlement, which the Secretary may expend without
			 further appropriation for the purposes for which contributed.
					(d)Limitation on
			 ContributionsPayments made by long-term contractors who receive
			 water from the Friant Division and Hidden and Buchanan Units of the Central
			 Valley Project pursuant to sections 3406(c)(1) and 3407(d)(2) of the
			 Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law
			 102–575; 106 Stat. 4721, 4727) and payments made pursuant to paragraph 16(b)(3)
			 of the Settlement and subsection (c)(2) shall be the limitation of such
			 entities’ direct financial contribution to the Settlement, subject to the terms
			 and conditions of paragraph 21 of the Settlement.
				(e)No Additional
			 Expenditures RequiredNothing in this Act shall be construed to
			 require a Federal official to expend Federal funds not appropriated by
			 Congress, or to seek the appropriation of additional funds by Congress, for the
			 implementation of the Settlement.
				(f)Reach
			 4B
					(1)Study
						(A)In
			 generalIn accordance with the Settlement and the Memorandum of
			 Understanding executed pursuant to paragraph 6 of the Settlement, the Secretary
			 shall conduct a study that specifies—
							(i)the
			 costs of undertaking any work required under paragraph 11(a)(3) of the
			 Settlement to increase the capacity of Reach 4B prior to reinitiation of
			 Restoration Flows;
							(ii)the
			 impacts associated with reinitiation of such flows; and
							(iii)measures that
			 shall be implemented to mitigate impacts.
							(B)DeadlineThe
			 study under subparagraph (A) shall be completed prior to restoration of any
			 flows other than Interim Flows.
						(2)Report
						(A)In
			 generalThe Secretary shall file a report with Congress not later
			 than 90 days after issuing a determination, as required by the Settlement, on
			 whether to expand channel conveyance capacity to 4500 cubic feet per second in
			 Reach 4B of the San Joaquin River, or use an alternative route for pulse flows,
			 that—
							(i)explains whether
			 the Secretary has decided to expand Reach 4B capacity to 4500 cubic feet per
			 second; and
							(ii)addresses the
			 following matters:
								(I)The basis for the
			 Secretary’s determination, whether set out in environmental review documents or
			 otherwise, as to whether the expansion of Reach 4B would be the preferable
			 means to achieve the Restoration Goal as provided in the Settlement, including
			 how different factors were assessed such as comparative biological and habitat
			 benefits, comparative costs, relative availability of State cost-sharing funds,
			 and the comparative benefits and impacts on water temperature, water supply,
			 private property, and local and downstream flood control.
								(II)The Secretary’s
			 final cost estimate for expanding Reach 4B capacity to 4500 cubic feet per
			 second, or any alternative route selected, as well as the alternative cost
			 estimates provided by the State, by the Restoration Administrator, and by the
			 other parties to the Settlement.
								(III)The Secretary’s
			 plan for funding the costs of expanding Reach 4B or any alternative route
			 selected, whether by existing Federal funds provided under this Act, by
			 non-Federal funds, by future Federal appropriations, or some combination of
			 such sources.
								(B)Determination
			 requiredThe Secretary shall, to the extent feasible, make the
			 determination in subparagraph (A) prior to undertaking any substantial
			 construction work to increase capacity in Reach 4B.
						(3)CostsIf
			 the Secretary’s estimated Federal cost for expanding Reach 4B in paragraph (2),
			 in light of the Secretary’s funding plan set out in paragraph (2), would exceed
			 the remaining Federal funding authorized by this Act (including all funds
			 reallocated, all funds dedicated, and all new funds authorized by this Act and
			 separate from all commitments of State and other non-Federal funds and in-kind
			 commitments), then before the Secretary commences actual construction work in
			 Reach 4B (other than planning, design, feasibility, or other preliminary
			 measures) to expand capacity to 4500 cubic feet per second to implement this
			 Settlement, Congress must have increased the applicable authorization ceiling
			 provided by this Act in an amount at least sufficient to cover the higher
			 estimated Federal costs.
					110.Repayment
			 Contracts and Acceleration of Repayment of Construction Costs
				(a)Conversion of
			 contractsThe Secretary is
			 authorized and directed to convert, prior to December 31, 2010, all existing
			 Friant Division, Hidden Unit, and Buchanan Unit long-term contracts entered
			 under subsection (e) of section 109 of the Act of August 4, 1939 (53 Stat.
			 1196) to a contract under subsection (d) of section 9 of said Act (53 Stat.
			 1195), under mutually agreeable terms and conditions. Upon request of the
			 contractor, the Secretary is further authorized to convert, prior to December
			 31, 2010, any existing Friant Division long-term contract entered under
			 subsection (c)(2) of section 9 of the Act of August 4, 1939 (53 Stat. 1194), to
			 a contract under subsection (c)(1) of section 9 of said Act, under mutually
			 agreeable terms and conditions. All such contracts shall—
					(1)require the repayment, either in lump sum
			 or by accelerated pre-payment, of the remaining amount of construction cost
			 identified in the Central Valley Project Schedule of Irrigation Capital Rates
			 by Contractor 2007 Irrigation Water Rates, dated January 25, 2007, as adjusted
			 to reflect payments not reflected in such schedule, and properly assignable for
			 ultimate return by the contractor, no later than January 31, 2011, or if made
			 in approximately equal annual installments, not later than January 31,
			 2014;
					(2)require that, notwithstanding subsection
			 (c)(2), construction costs, including construction costs or other capitalized
			 costs incurred after the effective date of the contract, properly assignable to
			 such contractor but not reflected in the Schedule referenced in paragraph (1)
			 shall be repaid in not more than 5 years after notification of the allocation,
			 unless the Secretary and the contractor agree upon a longer repayment period
			 consistent with applicable law;
					(3)provide that power revenues will not be
			 available to aid in repayment of construction costs allocated to irrigation
			 under the contract; and
					(4)conform to the Settlement and this Act and
			 shall continue so long as the contractor pays applicable charges, consistent
			 with subsection (c)(2).
					(b)Final
			 adjustmentThe amounts paid
			 pursuant to subsection (a) shall be subject to adjustment following a final
			 cost allocation by the Secretary upon completion of the construction of the
			 Central Valley Project. In the event that the final cost allocation indicates
			 that the costs properly assignable to the contractor are greater than what has
			 been paid by the contractor, the contractor shall be obligated to pay the
			 remaining allocated costs. The term of such additional repayment contract shall
			 be no less than one year and no more than 10 years, however, mutually agreeable
			 provisions regarding the rate of repayment of such amount may be developed by
			 the parties. In the event that the final cost allocation indicates that the
			 costs properly assignable to the contractor are less than what the contractor
			 has paid, the Secretary is authorized and directed to credit such overpayment
			 as an offset against any outstanding or future obligation of the
			 contractor.
				(c)Applicability of
			 certain provisionsNotwithstanding any repayment obligation
			 under subsection (a)(2) or (b), upon a contractor’s compliance with and
			 discharge of the obligation of repayment of the construction costs as provided
			 in subsection (a)(1)—
					(1)the provisions of section 213(a) and (b) of
			 the Reclamation Reform Act of 1982 (96 Stat. 1269) shall apply to lands in such
			 district; and
					(2)the Secretary shall waive the pricing
			 provisions of section 3405(d) of the Reclamation Projects Authorization and
			 Adjustment Act of 1992 (Public Law 102–575) for such contractor, provided that
			 such contractor shall continue to pay applicable operation and maintenance
			 costs and other charges applicable to such repayment contracts pursuant to the
			 then-current ratesetting policy and applicable law.
					(d)Reduction of
			 chargeBeginning in 2019, the
			 Secretary shall reduce the charge mandated in section 107(1) of the Act in
			 recognition of the financing costs incurred in making 110(a)(1)
			 payments.
				(e)Satisfaction of
			 certain provisions
					(1)In
			 generalUpon the first release of Interim Flows or Restoration
			 Flows, pursuant to paragraphs 13 or 15 of the Settlement, any short- or
			 long-term agreement to which one or more long-term Friant water service or
			 repayment contractors is a party providing for the transfer or exchange of
			 water not released as Interim Flows or Restoration Flows shall be deemed to
			 satisfy the provisions of subsection 3405(a)(1)(A) and (I) of the Reclamation
			 Projects Authorization and Adjustment Act of 1992 (Public Law 102–575) without
			 the further concurrence of the Secretary as to compliance with said subsections
			 if the contractor provides, not later than 90 days before commencement of such
			 transfer or exchange, written notice to the Secretary stating how the proposed
			 transfer or exchange is intended to reduce, avoid, or mitigate impacts to water
			 deliveries caused by the Interim Flows or Restoration Flows or is intended to
			 otherwise facilitate the Water Management Goal, as described in the Settlement.
			 The Secretary shall promptly make such notice publicly available.
					(2)Determination of
			 reductions to water deliveriesWater transferred or exchanged
			 under an agreement that meets the terms of this subsection shall not be counted
			 as a replacement or an offset for purposes of determining reductions to water
			 deliveries to any Friant Division long-term contractor except as provided in
			 paragraph 16(b) of the Settlement. The Secretary shall, at least annually, make
			 publicly available a compilation of the number of transfer or exchange
			 agreements exercising the provisions of this subsection to reduce, avoid, or
			 mitigate impacts to water deliveries caused by the Interim Flows or Restoration
			 Flows or to facilitate the Water Management Goal, as well as the volume of
			 water transferred or exchanged under such agreements.
					(3)State
			 lawNothing in this subsection alters State law or permit
			 conditions, including any applicable geographical restrictions on the place of
			 use of water transferred or exchanged pursuant to this subsection.
					(f)Certain
			 repayment obligations not alteredImplementation of the provisions of this
			 section shall not alter the repayment obligation of any other long-term water
			 contractor receiving water from the Central Valley Project.
				(g)Statutory
			 interpretationNothing in
			 this Act shall be construed to affect the right of any Friant Division
			 long-term contractor to use a particular type of financing to make the payments
			 required in subsection (a)(1).
				111.California
			 central valley spring run chinook salmon
				(a)FindingCongress
			 finds that the implementation of the Settlement to resolve 18 years of
			 contentious litigation regarding restoration of the San Joaquin River and the
			 reintroduction of the California Central Valley Spring Run Chinook salmon is a
			 unique and unprecedented circumstance that requires clear expressions of
			 Congressional intent regarding how the provisions of the Endangered Species Act
			 of 1973 (16 U.S.C. 1531 et seq.) are utilized to achieve the goals of
			 restoration of the San Joaquin River and the successful reintroduction of
			 California Central Valley Spring Run Chinook salmon.
				(b)Reintroduction
			 in the San Joaquin RiverCalifornia Central Valley Spring Run
			 Chinook salmon shall be reintroduced in the San Joaquin River below Friant Dam
			 pursuant to section 10(j) of the Endangered Species Act of 1973 (16 U.S.C.
			 1539(j)) and the Settlement, provided that the Secretary of Commerce finds that
			 a permit for the reintroduction of California Central Valley Spring Run Chinook
			 salmon may be issued pursuant to section 10(a)(1)(A) of the Endangered Species
			 Act of 1973 (16 U.S.C. 1539(a)(1)(A)).
				(c)Final
			 Rule
					(1)Definition of
			 third partyFor the purpose of this subsection, the term
			 third party means persons or entities diverting or receiving water
			 pursuant to applicable State and Federal law and shall include Central Valley
			 Project contractors outside of the Friant Division of the Central Valley
			 Project and the State Water Project.
					(2)IssuanceThe
			 Secretary of Commerce shall issue a final rule pursuant to section 4(d) of the
			 Endangered Species Act of 1973 (16 U.S.C. 1533(d)) governing the incidental
			 take of reintroduced California Central Valley Spring Run Chinook salmon prior
			 to the reintroduction.
					(3)Required
			 componentsThe rule issued under paragraph (2) shall provide that
			 the reintroduction will not impose more than de minimus: water supply
			 reductions, additional storage releases, or bypass flows on unwilling third
			 parties due to such reintroduction.
					(4)Applicable
			 lawNothing in this section—
						(A)diminishes the
			 statutory or regulatory protections provided in the Endangered Species Act for
			 any species listed pursuant to section 4 of the Endangered Species Act of 1973
			 (16 U.S.C. 1533) other than the reintroduced population of California Central
			 Valley Spring Run Chinook salmon, including protections pursuant to existing
			 biological opinions or new biological opinions issued by the Secretary or
			 Secretary of Commerce; or
						(B)precludes the
			 Secretary or Secretary of Commerce from imposing protections under the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) for other species
			 listed pursuant to section 4 of that Act (16 U.S.C. 1533) because those
			 protections provide incidental benefits to such reintroduced California Central
			 Valley Spring Run Chinook salmon.
						(d)Report
					(1)In
			 generalNot later than December 31, 2024, the Secretary of
			 Commerce shall report to Congress on the progress made on the reintroduction
			 set forth in this section and the Secretary’s plans for future implementation
			 of this section.
					(2)InclusionsThe
			 report under paragraph (1) shall include—
						(A)an assessment of
			 the major challenges, if any, to successful reintroduction;
						(B)an evaluation of
			 the effect, if any, of the reintroduction on the existing population of
			 California Central Valley Spring Run Chinook salmon existing on the Sacramento
			 River or its tributaries; and
						(C)an assessment
			 regarding the future of the reintroduction.
						(e)FERC
			 Projects
					(1)In
			 generalWith regard to California Central Valley Spring Run
			 Chinook salmon reintroduced pursuant to the Settlement, the Secretary of
			 Commerce shall exercise its authority under section 18 of the Federal Power Act
			 (16 U.S.C. 811) by reserving its right to file prescriptions in proceedings for
			 projects licensed by the Federal Energy Regulatory Commission on the Calaveras,
			 Stanislaus, Tuolumne, Merced, and San Joaquin rivers and otherwise consistent
			 with subsection (c) until after the expiration of the term of the Settlement,
			 December 31, 2025, or the expiration of the designation made pursuant to
			 subsection (b), whichever ends first.
					(2)Effect of
			 subsectionNothing in this subsection shall preclude the
			 Secretary of Commerce from imposing prescriptions pursuant to section 18 of the
			 Federal Power Act (16 U.S.C. 811) solely for other anadromous fish species
			 because those prescriptions provide incidental benefits to such reintroduced
			 California Central Valley Spring Run Chinook salmon.
					(f)Effect of
			 SectionNothing in this section is intended or shall be
			 construed—
					(1)to modify the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) or the Federal Power
			 Act (16 U.S.C. 791a et seq.); or
					(2)to establish a
			 precedent with respect to any other application of the Endangered Species Act
			 of 1973 (16 U.S.C. 1531 et seq.) or the Federal Power Act (16 U.S.C. 791a et
			 seq.).
					112.Offsetting
			 receipts
				(a)Conservation of
			 Resources Fee for Nonproducing Federal Oil and Gas Leases in the Gulf of
			 MexicoNot later than 60 days after the date of enactment of this
			 Act, the Secretary of the Interior by regulation shall establish a conservation
			 of resources fee for nonproducing Federal oil and gas leases in the Gulf of
			 Mexico.
				(b)Nonproducing
			 lease fee termsThe fee under subsection (a)—
					(1)subject to
			 paragraph (3), shall apply to leases that are nonproducing leases;
					(2)shall be set at
			 $3.75 per acre per year in 2005 dollars; and
					(3)shall apply on and
			 after October 1, 2006.
					(c)Treatment of
			 receiptsAmounts received by the United States as fees under this
			 section shall be treated as offsetting receipts.
				IIStudy
			 to Develop Water Plan; Report
			201.Study to
			 develop water plan; report
				(a)Plan
					(1)GrantTo
			 the extent that funds are made available in advance for this purpose, the
			 Secretary of the Interior, acting through the Bureau of Reclamation, shall
			 provide direct financial assistance to the California Water Institute, located
			 at California State University, Fresno, California, to conduct a study
			 regarding the coordination and integration of sub-regional integrated regional
			 water management plans into a unified Integrated Regional Water Management Plan
			 for the subject counties in the hydrologic basins that would address issues
			 related to—
						(A)water
			 quality;
						(B)water supply (both
			 surface, groundwater banking, and brackish water desalination);
						(C)water
			 conveyance;
						(D)water
			 reliability;
						(E)flood
			 control;
						(F)water
			 resource-related environmental enhancement; and
						(G)population
			 growth.
						(2)Study
			 areaThe study area referred
			 to in paragraph (1) is the proposed study area of the San Joaquin River
			 Hydrologic Region and Tulare Lake Hydrologic Region, as defined by California
			 Department of Water Resources Bulletin 160–05, Volume 3, Chapters 7 and 8,
			 including Kern, Tulare, Kings, Fresno, Madera, Merced, Stanislaus, and San
			 Joaquin counties in California.
					(b)Use of
			 planThe Integrated Regional Water Management Plan developed for
			 the 2 hydrologic basins under subsection (a) shall serve as a guide for the 8
			 counties in the study area described in subsection (a)(2) to use as a mechanism
			 to address and solve long-term water needs in a sustainable and equitable
			 manner.
				(c)ReportThe
			 Secretary shall ensure that a report containing the results of the Integrated
			 Regional Water Management Plan for the hydrologic regions is submitted to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate not later than 24
			 months after financial assistance is made available to the California Water
			 Institute under subsection (a)(1).
				(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $1,000,000 to remain
			 available until expended.
				
	
		May 13, 2008
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
